MEMORANDUM **
The government appeals from the 120-month sentence imposed following Steven Erik Prowler’s guilty-plea conviction for engaging in illicit sexual conduct with a minor in foreign places, in violation of 18 U.S.C. § 2423(c), and traveling with the intent to engage in illicit sexual conduct, in violation of 18 U.S.C. § 2423(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We vacate and remand.
Both parties agree that remand is needed. We agree. Because we cannot determine from the record whether the district court correctly calculated the Guidelines range, we vacate the sentence and remand for resentencing. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007) (“[A] district court should begin all sentencing proceedings by correctly calculating the applicable Guidelines range.”); see also United States v. Grissom, 525 F.3d 691, 696-97 (9th Cir.2008); United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.